Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/503,390, filed on 05/09/2017 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “detecting, in real-time, a first set of outliers for a plurality of energy devices under operation” and/or “predicting a second set of outliers for running the plurality of energy devices” and/or “ receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers; and training the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection”; examiner is not sure what are outliners which are detected and how and from where these outliners are detecting is not clear and as to predicting outliners examiner is not sure how and from where second outliners are predicted for the energy devices which are not clear and as to receiving feedback in real time examiner is not sure how the feedback is received from users for all different outliners as stated above and as claimed in claims 1, 8 and 15 as one feedback or individual feedback for all three outliners and from examiner is not sure how threshold of error detection is optimized automatically from users feedback in real time winch not clear and appears to be confusing; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of computer-implemented method for detecting and predicting anomalies in an energy management system, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claim 1 and the corresponding independent system claim 8 and independent computer readable storage medium claim 15 recite, in part, detecting, in real-time, a first set of outliers for a plurality of energy devices under operation; predicting a second set of outliers for running the plurality of energy devices; analyzing historical energy data of the plurality of energy devices to extract a third set of outliers; receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers; and training the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection.
This method, system and computer readable storage medium describe the concept of optimizing controls for building energy threshold of error detection, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy threshold of errors detection is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The processor of claim 1 and the corresponding system of claim 8 and computer readable storage medium of claim 15 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-7, 9-14 and 16-20 refine the objective function of claims 1, claim 8 and claim 15 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Asati et al. (Pub. No. US 20160281607 A1).

As to claims 1, 8 and 15, Asati teaches the invention including a computer-implemented method, a system and a non-transitory computer-readable medium for detecting and predicting anomalies in an energy management system, the method comprising: detecting, in real-time, a first set of outliers for a plurality of energy devices under operation (see, figures 1-2 and para 0065, 0141-0142, 0212, 0243); predicting a second set of outliers for running the plurality of energy devices (see, abstract and figures 11-13 and para 0134-0139, 0153-0154); analyzing historical energy data of the plurality of energy devices to extract a third set of outliers (see, para 0080, 0195-0200, 0203, 0207, 0212, 0251); receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers (see, figure 4 and para 0090-0091, 0106, 0114, 0131); and training or learning the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection (figures 4, 27 and para 0075, 0079, 0090-0091, 0097, 0101, 0106, 0114, 0131, 0169, 0227-0228, 0231). 

As to claims 2, 9 and 16, Asati teaches the computer-implemented method, the system and non-transitory computer-readable storage medium wherein the predicting of the second set of outliers involves analyzing future energy data and analyzing future error values (see, para 0080, 0096, 0148-0149, 0195-0200, 0203, 0207, 0212, 0251).  

As to claims 3-5, 10-12 and 17-18, Asati teaches the computer-implemented method, the system and non-transitory computer-readable storage medium wherein the future error values are predicted by employing past error values stored in the energy management system, wherein an error trend is predicted by analyzing whether the future error values are within a range of an error threshold and analyzing metadata attached to the second set of outliers (see, para 0080, 0096, 0148-0149, 0163, 0195-0199 0202-0203, 0207, 0212, 0251). 

As to claims 6, 13 and 19, Asati teaches the computer-implemented method, the system and non-transitory computer-readable storage medium wherein the detecting of the first set of outliers includes classifying incoming energy measurement data into normal data, warning data or outlier data, the outlier data classification capable of being adjusted by the user (see, figure 49 and para 0162, 0290, 0311, 0319).

As to claims 7, 14 and 20, Asati teaches the computer-implemented method, the system and non-transitory computer-readable storage medium wherein the first set of outliers are determined based on error-filtering thresholds attached to a plurality of filtering parameters (see, figures 3-4 and para 0074, 0090-0092, 0097). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Velipasaogdu et al. (US 10261851) is related to anomaly detection using circumstance specific detectors in network.

Crotinger et al. (US 20180324199 A1) is related to systems and methods for anomaly detection.

Kroyzer et al. (US 20160330225 A1) is related to systems, methods and devices for detecting anomalies in as industrial control system.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119